       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 1 of 12




     HAYES PAWLENKO LLP
 1
     MATTHEW B. HAYES (SBN 220639)
 2   mhayes@helpcounsel.com
     KYE D. PAWLENKO (SBN 221475)
 3   kpawlenko@helpcounsel.com
     1414 Fair Oaks Avenue, Unit 2B
 4
     South Pasadena, CA 91030
 5   (626) 808-4357; FAX (626) 921-4932

 6   Attorneys for Plaintiff
     SHARAE MASSEY
 7

 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
      SHARAE MASSEY, an individual on behalf ) COLLECTIVE AND CLASS ACTION
      of herself and others similarly situated, )
11
                                                ) COMPLAINT FOR:
                                                )
12
                                    Plaintiff,  )   1. Failure to Pay Overtime Wages (Cal.
      v.                                        )      Labor Code §§ 510, 1194)
13
                                                )   2. Unfair Business Practices (Cal.
      STAR NURSING, INC.; STAR NURSING )               Business & Professions Code §
14
      SERVICES, INC.; and DOES 1 to 10          )      17200, et seq.)
      inclusive,                                )   3. Waiting Time Penalties (Cal. Labor
15
                                                )      Code § 203)
                                    Defendants. )   4. Violations of the Fair Labor
16
                                                )      Standards Act (29 U.S.C. §§ 201, et
                                                )      seq.)
17
                                                )
                                                ) AND DEMAND FOR JURY TRIAL
18
      ____________________________________ )
                                                )
19

20

21

22

23

24

25

26

27

28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                               1
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 2 of 12




 1          Plaintiff SHARAE MASSEY (“Plaintiff”), on behalf of herself and all others similarly
 2   situated, alleges as follows:
 3                                      NATURE OF THE ACTION
 4          1.      This is a California-wide class action and nationwide FLSA collective action
 5   against STAR NURSING, INC. and STAR NURSING SERVICES, INC. (together “Star
 6   Nursing”) for (1) failing to include the value of stipend payments in the regular rate of pay when
 7   calculating overtime and (2) failing to pay all wages owing at time of discharge.
 8                                            JURISDICTION
 9          2.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331
10   because this action arises under the laws of the United States. Specifically, this action arises
11   under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), which authorizes private
12   rights of action to recover damages for violations of the FLSA’s wage and hour provisions.
13          3.      This Court has supplemental jurisdiction over the California state law claims
14   under 28 U.S.C. § 1367 because they are so related to this action that they form part of the same
15   case or controversy under Article III of the United States Constitution.
16                                                 VENUE
17          4.      This action may be brought in this judicial district pursuant to 28 U.S.C. § 1391
18   because Star Nursing transacts business in this district and a substantial part of the acts and/or
19   omissions giving rise to the claims occurred in this district.
20                                                PARTIES
21          5.      Plaintiff is a citizen of New York who from February 1, 2021 to March 1, 2021
22   was employed as a non-exempt hourly employee of Star Nursing in Cupertino, California.
23          6.      Defendants STAR NURSING, INC. and STAR NURSING SERVICES, INC. are
24   California corporations engaged in healthcare staffing with their principle place of business
25   located in Folsom, California.
26          7.      Plaintiff is currently unaware of the true names and capacities of the defendants
27   sued by the fictitious names DOES 1 through 10, inclusive, and, therefore, sue those defendants
28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                        2
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 3 of 12




 1   by fictitious names. Plaintiff alleges on information and belief that each of the DOE defendants
 2   is responsible or liable in some manner for the conduct alleged in the complaint and that
 3   Plaintiff’s damages as herein alleged were proximately caused by those DOE defendants.
 4   Plaintiff will amend this complaint to allege the true names and capacities of such fictitiously
 5   named defendants when they are ascertained.
 6             8.      Plaintiff alleges on information and belief that, at all times herein mentioned, each
 7   of the defendants was the agent, servant and employee of each of the other defendants, and in
 8   connection with the conduct hereinafter alleged, was acting within the scope of such agency and
 9   employment, and each defendant ratified each and every act, omission and thing done by each
10   and every other defendant named herein.
11             9.      Defendants STAR NURSING, INC. STAR NURSING SERVICES, INC. and
12   DOES 1 through 10 will be referred to hereafter, collectively, as “Defendants.”
13                  FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
14             10.     Defendants employ numerous non-exempt hourly health care professionals for
15   travel assignments at health care providers throughout California and the United States (hereafter
16   “Travelers”).
17             11.     As part of Travelers’ compensation, in addition to an hourly wage, Defendants
18   pay Travelers a stipend, which is included with the hourly wage in each paycheck.
19             12.     Like the hourly wage, the stipend is an hourly rate that is earned for each hour
20   worked by Travelers.
21             13.     The stipend is thus not based on actual expenses incurred each week, but like the
22   hourly wage is based upon, and fluctuates exclusively with, the number of hours worked per pay
23   period.
24             14.     Notwithstanding that the amount of the stipend is based on and varies with hours
25   worked as opposed to expenses incurred, and therefore functions as compensation for hours
26   worked, Defendants do not include the value of the stipend in Travelers’ regular rates of pay
27   when calculating overtime and double time.
28


        COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                         3
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 4 of 12




 1          15.     During Plaintiff’s employment with Defendants, she worked in excess of 8 hours
 2   per day and 40 hours per week. Throughout February 2021, she regularly worked five 12-hour
 3   shifts per week.
 4          16.     As part of Plaintiff’s compensation, Defendants paid her an hourly stipend.
 5          17.     The amount of stipend pay Plaintiff received each week was based on and
 6   fluctuated with the number of hours she worked.
 7          18.     Defendants did not include the value of Plaintiff’s stipend pay in her regular rate
 8   of pay when calculating overtime.
 9                REPRESENTED PARTIES UNDER FLSA COLLECTIVE ACTION
10          19.     Plaintiff brings the FLSA claim on behalf of herself and all non-exempt hourly
11   employees employed by Defendants in the United States who, at any time since three (3) years
12   prior to the filing of this action, worked one or more workweeks in which they were paid
13   overtime and received a stipend (hereafter “FLSA Collective”).
14                                 CLASS ACTION ALLEGATIONS
15          20.     Plaintiff brings the California state law claims on behalf of herself and all others
16   similarly situated pursuant to Federal Rule of Civil Procedure 23. Plaintiff seeks to represent a
17   California class composed of the following:
18          All non-exempt hourly employees employed by Defendants in California who, at
19          any time since four (4) years prior to the filing of this action, worked one or more
20          workweeks in which they were paid overtime and received a stipend (hereafter
21          “California Class”).
22          21.     Plaintiff reserves the right to amend or modify the class descriptions or establish
23   additional subclasses as appropriate.
24          22.     This action has been brought and may properly be maintained as a class action
25   under Rule 23 because there is a well-defined community of interest in the litigation.
26          A. Numerosity
27          23.     The potential members of the class as defined are so numerous that joinder of all
28


        COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       4
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 5 of 12




 1   the members of the class is impracticable. While the precise number of members of the class has
 2   not been determined at this time, Plaintiff is informed and believes that the class contains in
 3   excess of 100 individuals.
 4          B. Commonality
 5          24.     There are questions of law and fact common to the class that predominate over
 6   any questions affecting only individual class members.         These common questions include,
 7   without limitation, whether Defendants were required to include the value of the stipend pay in
 8   Travelers’ regular rates of pay.
 9          C.      Typicality
10          25.     The class claims of the proposed class representative are typical of the claims of
11   each class member.
12          26.     As with other members of the California Class, Defendants failed to include the
13   value of Plaintiff’s stipend pay in Plaintiff’s regular rate of pay when calculating overtime and/or
14   double time.
15          D.      Adequacy of Representation
16          27.     Plaintiff will fairly and adequately represent and protect the interests of the
17   members of the California Class.         Counsel who represent Plaintiff are competent and
18   experienced in litigating employment class actions.
19          E.      Superiority of Class Action
20          28.     A class action is superior to other available means for the fair and efficient
21   adjudication of the class claims. Individual joinder of all class members is not practicable, and
22   questions of law and fact common to the class predominate over any questions affecting only
23   individual members of the class. Each member of the class has been damaged and is entitled to
24   recover by reason of Defendants’ illegal common policies.
25          29.     Class action treatment will allow those similarly situated persons to litigate their
26   claims in the manner that is most efficient and economical for the parties and the judicial system.
27   Plaintiff is unaware of any difficulties that are likely to be encountered in the management of this
28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                      5
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 6 of 12




 1   action that would preclude its maintenance as a class action.
 2                                     FIRST CAUSE OF ACTION
 3                 CLASS ACTION CLAIM FOR FAILURE TO PAY OVERTIME
 4                                     (LABOR CODE §§ 510, 1194)
 5          30.     Plaintiff realleges and incorporates herein by reference each and every allegation
 6   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 7          31.     Labor Code section 510 requires an employer to provide premium overtime
 8   and/or double time pay for work in excess of 8 hours per day and 40 hours per week.
 9
            32.     Labor Code section 1194 entitles an employee receiving less than the legal
10
     overtime and/or double time pay to recover, in a civil action, the unpaid balance of overtime
11
     and/or double time wages owing, plus interest, reasonable attorneys’ fees, and costs of suit.
12
            33.     As a result of Defendants’ failure to include the value of all remuneration in
13
     employees’ regular rates of pay, Plaintiff and other members of the California Class were not
14
     paid the correct premium overtime and/or double time rates for hours worked in excess of 8
15
     hours per day and/or 40 hours per week.
16
            34.     Plaintiff seeks to recover, on behalf of herself and other California Class
17
     members, payment of the overtime and/or double time owing to them, plus penalties and interest,
18
     attorneys’ fees and costs, in an amount to be proven at trial.
19
                                      SECOND CAUSE OF ACTION
20
                  CLASS ACTION CLAIM FOR UNFAIR BUSINESS PRACTICES
21
                         (BUSINESS & PROFESSIONS CODE § 17200, et seq.)
22
            35.     Plaintiff realleges and incorporates herein by reference each and every allegation
23
     contained in the preceding paragraphs of this Complaint as though fully set forth herein.
24
            36.     A violation of California Business & Professions Code section 17200, et seq. may
25
     be predicated on the violation of any state or federal law.
26
            37.     Defendants’ failure to pay Plaintiff and other class members the correct premium
27
     overtime and/or double time rates for hours worked in excess of 8 hours per day and/or 40 hours
28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       6
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 7 of 12




 1   per week violates Business & Professions Code section 17200, et seq. by virtue of violating
 2   Labor Code section 510.
 3          38.     Defendants’ conduct, as alleged herein, has been, and continues to be, unfair,
 4   unlawful, and harmful to Plaintiff, the other California Class members, and the general public.
 5   Plaintiff seeks to enforce important rights affecting the public interest within the meaning of
 6   Code of Civil Procedure section 1021.5.
 7          39.     Defendants’ activities, as alleged herein, are violations of California law, and
 8   constitute unlawful business acts and practices in violation of California Business & Professions
 9   Code section 17200, et seq.
10          40.     Pursuant to California Business & Professions Code section 17200, et seq.,
11   Plaintiff and other California Class members are entitled to an accounting for and restitution of
12   the wages unlawfully withheld and retained by Defendants during the class period, an award of
13   attorneys’ fees pursuant to California Code of Civil Procedure section 1021.5 and other
14   applicable laws, and an award of costs.
15                                    THIRD CAUSE OF ACTION
16                  CLASS ACTION CLAIM FOR WAITING TIME PENALTIES
17                                     (LABOR CODE §§ 201, 203)
18          41.     Plaintiff realleges and incorporates herein by reference each and every allegation
19   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
20          42.     Labor Code section 201 requires an employer to immediately pay all wages owing
21   to an employee at the time of discharge.
22          43.     In violation of Labor Code section 201, Defendants discharged Plaintiff and other
23   members of the California Class without paying them the overtime and/or double time owing.
24          44.     Defendants’ failure to pay Plaintiff and other California Class members the
25   overtime and/or double time owing at the time of discharge, as alleged above, was willful, as
26   Defendants intentionally failed to include all remuneration in their regular rates of pay.
27

28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       7
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 8 of 12




 1          45.     Pursuant to Labor Code section 203, Plaintiff and other California Class members
 2   are entitled to waiting time penalties in an amount to be determined at trial.
 3                                   FOURTH CAUSE OF ACTION
 4                COLLECTIVE ACTION CLAIM FOR VIOLATION OF THE FLSA
 5                                        (29 U.S.C. §§ 207, 216)
 6          46.     Plaintiff realleges and incorporates herein by reference each and every allegation
 7   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 8          47.     At all relevant times, Defendants were an “employer” engaged in interstate
 9   “commerce” and/or in the production of “goods” for “commerce,” within the meaning of the
10   FLSA, and grossed more than $500,000 in each of the last three calendar years.
11          48.     At all relevant times, Defendants employed non-exempt hourly health care
12   professionals, including Plaintiff and the FLSA Collective.
13          49.     Attached hereto, as Exhibit 1, is the consent to sue form signed by Plaintiff in this
14   action pursuant to section 16(b) of the FLSA, 29 U.S.C. §§ 216(b) and 256. Other FLSA
15   Collective members will likely sign consent to sue forms and join as opt-in plaintiffs on this
16   claim in the future.
17          50.     The FLSA requires each covered employer, such as Defendants, to compensate all
18   non-exempt employees for all hours worked and overtime at a rate of not less than one and one-
19   half times the regular rater of pay for work performed in excess of forty hours in a workweek.
20          51.     As alleged above, in violation 29 U.S.C. § 207, Defendants did not include the
21   value of all remuneration in the regular rate of pay for purposes of calculating overtime when
22   Plaintiff and other FLSA Collective members worked in excess of forty hours in a workweek.
23          52.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
24   within the meaning of 29 U.S.C. § 255(a).
25          53.     Plaintiff, on behalf of herself and the FLSA Collective, seeks damages in the
26   amount of their respective unpaid overtime compensation, liquidated damages, attorneys’ fees
27   and costs as provided by the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief
28


         COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       8
       Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 9 of 12




 1   as the Court deems just and proper.
 2                                         PRAYER FOR RELIEF
 3             WHEREFORE, Plaintiff prays for the following relief:
 4                                            Class Certification
 5             1. That this case be certified as a class action with respect to the California state law
 6   claims;
 7             2. That Plaintiff be appointed as the representative of the California Class; and
 8             3. That counsel for Plaintiff be appointed as class counsel.
 9                                      Collective Action Certification
10             4.     That the FLSA claim be certified as a collective action and that notice be sent to
11   the FLSA Collective providing them notice of the opportunity to join this case pursuant to 29
12   U.S.C. § 216(b).
13                                           First Cause of Action
14             5.     That the Court declare, adjudge and decree that Defendants violated Labor Code
15   section 510 by failing to pay Plaintiff and other California Class members the correct overtime
16   and/or double time rates for hours worked in excess of 8 hours per day and/or 40 hours per week;
17             6.     For unpaid overtime and/or double time wages and such general and special
18   damages as may be appropriate;
19             7.     For pre-judgment interest on any unpaid wages owing commencing from the date
20   such amounts were due;
21             8.     For attorneys’ fees and costs of suit incurred herein pursuant to Labor Code
22   section 1194(a); and
23             9.     For such other and further relief as the Court may deem equitable and appropriate.
24                                          Second Cause of Action
25             10.    That the Court declare, adjudge and decree that Defendants violated Business &
26   Professions Code section 17200, et. seq. by failing to pay Plaintiff and other California Class
27   members the correct premium overtime and/or double time rates for hours worked in excess of 8
28


        COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                        9
      Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 10 of 12




 1   hours per day and/or 40 hours per week in violation of Labor Code section 510;
 2          11.     For an accounting for and restitution of the wages unlawfully withheld and
 3   retained by Defendants during the class period;
 4          12.     For attorneys’ fees and costs of suit incurred herein pursuant to Code of Civil
 5   Procedure section 1021.5; and
 6          13.     For such other and further relief as the Court may deem equitable and appropriate.
 7                                       Third Cause of Action
 8          14.     That the Court declare, adjudge and decree that Defendants violated Labor Code
 9   section 201 by willfully failing to pay Plaintiff and other California Class members all wages
10   owing at the time of discharge;
11          15.     For statutory waiting time penalties pursuant to Labor Code section 203 for
12   Plaintiff and other California Class members; and
13          16.     For such other and further relief as the Court may deem equitable and appropriate.
14                                       Fourth Cause of Action
15          17.     That the Court declare, adjudge and decree that Defendants violated 29 U.S.C. §
16   207 by failing to pay Plaintiff and other members of the FLSA Collective the correct overtime
17   rates for all hours worked in excess of 40 hours per week;
18          18.     For unpaid overtime compensation wages;
19          19.     For liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b);
20          20.     For attorneys’ fees and costs of suit incurred herein pursuant to 29 U.S.C. §
21   216(b); and
22          21.     For such other and further relief as the Court may deem equitable and appropriate.
23                                     DEMAND FOR JURY TRIAL
24          Plaintiff hereby demands trial of these claims by jury to the extent authorized by law.
25   DATED: March 2, 2021                                   HAYES PAWLENKO LLP
26
                                                            By:/s/Matthew B. Hayes
27                                                             Matthew B. Hayes
                                                               Attorneys for Plaintiff
28


        COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       10
Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 11 of 12




       EXHIBIT 1
         Case 5:21-cv-01482-EJD Document 1 Filed 03/02/21 Page 12 of 12




                           CONSENT TO SUE UNDER THE FLSA
       I, Sharae Massey, hereby consent to be a plaintiff in an action under the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq., to secure any unpaid wages, overtime pay, liquidated
damages, attorneys’ fees, costs and other relief arising out of my employment with Star Nursing,
Inc., Star Nursing Services, Inc., and other associated parties.
       I authorize Hayes Pawlenko LLP, and any associated attorneys as well as any successors
or assigns to represent me in such action.


                                              /s/Sharae Massey
                                              Sharae Massey
